OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                           AUSTIN




Honorable ii. J, &ok&t
County Attorney
coma1county
IJew Braua+ela, Texas




     pmti nn4 the oountiar ahall pay aama on PIlola aooount
     or auah orfioer  perTorn&ng ouch asmioe,    showing in
     detail the aatual upen6es lni~urred in the tranrporta-
     tion,  an4 again pr~vitiing r0r relmburssment.
                                                                          .   .---
                                                                          j          308   .




Eon.    A.   J. Luckett,        page 2


               "Art.  SlQ3, Texas Clvll Statutea,   provides
         that an orrloer who may ooavey the patient to the
         asylum in acaordanue with ths provisions     of the pre-
         osding article   shall be peid out or the funds OS the
         asylum at the rate of lO# par lrlls eaoh for himself
         and guard and pitient   going, ar?d lO$ per tile    oaoh
        .gor himseli ana guard returning,
              “You will note then $8 en obvlour oonrliot     ah’
        to whether the oounty or the asylum shsll bear the
        transportatl on expense.    Them ie aleo a oonrllct   ae
        to whether the orrioer    ahall receive actual expenses
        paourred in the tranaportat~lon or be paid lO$ per mile
        eaoh for himseli and guard and patient going, and log
        per tile   eaoh for himself and guard returning.
  .:.~.......‘~..” “.Tpe. qtiytionr   ..ya ~WoyWf&$q   + ,+q.   +nswyed
         aret
            ..*i. 10 the c+icer       3 be. paid bye the oouxity or
        by the a%)rlui$ ;.                                                  :
.,,.
                                   ,-._,,/: ..~. . ‘. ..~ .-  .,,‘.. ., %:’          ,.
              v.   shall the oiiloer.      be -paid aotiial ~&g&ass       ‘~~
        lnourred only; .or ahali,‘hr be. pat& .et the rite of’ lO#
        per m:l.e eaoh ror himaelr add..gtiard and patient. golng,
        and lO# per rji1.e eaoh iOr hiameli and guard returning?
              “I have been unable to find any deelrionr   by
        Texas Oourto oonstrulng   these statutes,  iYe have a
        apeoiQio oaee pending before the Probati Court at this
        tine, and would appreciate   a ruling im8 your depsrt-
        ment at your earliest   oonvonienoe.”
      Artiole  31930-1, Vernon’8 Annotated Texae Civil Statutes,
deals with the temporary eomltment or mentally 111 peraons to
state hospitals   ior obaemation    and/or trestamnt f’or a prlod
not to exoaed 90 days.     The etatute wae enaoted in 1987 by the
43th Legislature    or Texas.  Seotion 3 of the act deelarert

              wSea. 3. ‘&a county ehall provide traIWpOrts-
        ticn to and rr0m the State hospital     rGr suoh pereon
        temporarily  oordmltted to such hospltel   by the County
        Court, but the county ehall be reimbursed for such
        expenses if the patient or relatives     are tinanoially
        able to pay suet expenaee.    The oounty committing
        such peraon to a :itatr hospital,  aotlng through its
 Eon. A. J. Luokett,         pace 5


          County Court, shall. provide all traneportation            exe
          pensee of returning the patieht from the State hoepi-
          tal to the ooz&tting        oounty within rive (5) days
          after the hospital       superintendent   ch::ll have mailed
          a notiou by registered       mail to the oonjnitting
          Cocnty Judge that the patient is to be released,
          discharged,      or furloughed.    Said hoepitel     oharges
          for the maintenanoe and treatcent         of suoh patient
          shall be paid by suoh patient or such patient’e
          rslatlvea,      if they are ,finsnOially   able to pay,
          in such amounts and at such times a8 may be required
          by the ,State Board .of Control in accordance          with
          the lawa cow in force or hereinafter           enaoted  relating
          to.suoh oiurgea of persate oommltted to State hospl-
          tals by jury trial.        The cournitting oounty ak,all be
          liable to the state for the board and treatment of
          the person for all. the. time he reaain.e. in ‘tha State            ‘1.
:. ..     hospital. &fter mt@; .e+pfratIon :of the ~.fivWday~‘pbrIod’ ‘~‘:
          after notioe shall have boen mailed to the County
          Judge of said county as hereinbefore          provided.     The
    ‘.:   County. Judge shell rurnish to thd~~.Stata &oard or.             ‘.
          c,ontic&   .xii
                       -fin*c.iel:  and .pro&rtj :stitement. or certi- .~           ..’   +.




          t~icate   o&cernin@,%hb properby       ot   said   p&~&i,   or
          em ~yropertq cr euoh pcr8ont.s relative            who mey be
          liable for such pcrson*s support.”
      Gpinion !TG+ O-3%4 of this Dapartnent holds,      among other
things , .th.%t ir a eherifr transports   a temvorrrily committed
person to the state hospital     under Article  51930-1, Yernon’a
AzUIOteted Civil Statut88,    end under proper -order ‘of the Court,
thexcheriff   would be entitled   to reoelve rrom the oounty hi8
aotual ezpensea inourred In the transportation       of such person
to the state hospital.      be enoloae herewith a copy of said
opinion for your inror~tlon.
         Thle Department has repeatedly. held that a sheriff io
  entitled   to receive only actual 6rpeJWes incurred in WmVeyillg
 a convicted lunatio to the aeylum aa authorized by krtiole     3194,
 ‘f. A. C. C, See the following     opinionat

          1.   Opinion dated &reh 19, lQQ9, wrftten by D. D.
               Cox, Jr., f.ssietsnt  Attorney Ganeral,
          2.   Opinion dated June 7, 1937, writtea. by Eon. 3.
               Orady Chandler, Assistant Attorney General,
          3.   Opinion dated January 30, 1933, written by Hon.
               iloner C. De:colfs, hsaistsnt  Attorney General,
    Hon. “, 3. iualcett,        pege 4

                                                                                      ‘.
          .4.    Opinion daMJanuary   15; UNti writion by Hon.
                 Joe 3. AwI~, Hssiatant Attorney Gemsal.
           The apgarsut couflict  between Articles   3194 and 3195, V, A,
    Ci ;.~is   ez~lained in the opinion of this DeDartl;mnt dated
    January’30,    1933, written by Lion. Eomer C. Daci’olfe, referred to
    above.    de qiote ~YJEIsaid opinion as follows:

                 *Xe to the apparent xxmfliot  between Artiole
           3194 and 3195, It is only necsesary to quote you
           three articles  trvm Vornonls 3ayles’ Texas Civil
           Ltstutse oi 1314. whioh artioles   read:
                    “Aft. 147.   ‘3m expanse of aonv0ying to
              tbbir homes public patients diaohsrged from
              the aqlum,    and the neosasary clothing fur-
              nished to then at the time of ,theiT discharge,
  L‘. ~‘.‘.,. tih&l’ ire .&@&by -the’ 6tatwrm.,...!_ i.. .. .,j,,.,,, ; ,.. ~.   ,.        :;    i..

                  "Art.       148.   it any person confined in
                 the aSylum,qhal$ .eecape therefrom,     it ahall be.
:: ..,: ..~.‘:;, .t&'jdu$.y OC.?ny.ah?riqV   o+- poaoe OPfioer to ap-
                 prehend an’&.detain hi&and to report the SaFa
                 to t~e.County J~&J .ot the County, and .also to
                ‘the.suparintendert     or the asylum, and..qpon the.
                 order of either,    to oonvey Such patient back to
                 the asylum.”
                   “Art. 149.  dny orfioer  who may oonvey a
           patient ,to the asylum,~ in acaordanoe with the pro-                   “, ,          ,., .,,
           visions    of the preoeding artlola,  stall be paid
           tar such services     out of the funds of the asylum,
           at the rate of ten oente per mile for himeelf and
           each neoessery guard he nsy amploy, going and
           returning,    and the same for the patient going,
           tho dlstanoe to be determined by the superintendent,
           aooordlng to the most dlreot traveled route,”
                  *Itwill be noted Worn a reading of the above
           artioles   that the plain legislative intent as to the
           mileage  to bs paid out of the fund8 of the asylum
           was'to  include only escaped &unatios returned  to
           the asylun? by the aherlff.
                  “The aodiflers    aolrbined i~rtlcla 147 and Artfcle
           149   into Article    3185, E.C.3. 1925, and designated
Hon. A.   J. Luokett,     Pega 5


     Art1010 &rS as       Art:  018 3198. l’hersroro,   the refer-
     en00 ia iW.iols        3196 to the provisions    of *the pro-
     oeding artiole’        refers to whst is now Artlole~3196.m
      You are, therefore, respeotfully &vised that It .ie the
opinion of this Department that your questlonssh’ould be anew’ered
as followsr       ,.~
    “1.    The orrioer      should be paid by the oountp.

     a.    The 0friaer should      be paid only actual   expense6
           incurred     in such transportation.




                                                                     0
                                                                     APPROVfD
                                                                      OPlNlON
                                                                     COMMITYgg
                                                                     EYE%?